DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 31 and 32 are considered vague and indefinite because they depend either directly or indirectly from cancelled claim 27.  The metes and bounds of the claims cannot be ascertained and the claims cannot be further treated on the merits at this time.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 12, 13, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archdale (GB 2,488,998).  Archdale teaches a cooking pan 1 comprising a base at 1A, one or more side walls at 1B surrounding and extending upwardly from the base (figures 1 and 2), and a plurality of ridges at 3 extending along the pan and defining longitudinal channels 4 having a profile in cross-section of generally constant radius (figure 4).

Regarding claim 2, the longitudinal channels have a generally semi-circular profile in cross-section (figure 4; page 5 lines 14-19).

Regarding claim 6, the channels have a diameter of between 18 to 50mm, as disclosed on page 6 lines 25-29.

Regarding claim 12, the 4 longitudinal channels are channels U, V, W, and X, shown in figure 4.



Regarding claim 28,  Archdale teaches an insert 1 for a cooking pan comprising a base 1A, and a plurality of ridges 3 provided along the base defining a plurality of longitudinal channels between ridges having a generally semi-circular profile in cross-section (figure 4).

Regarding claim 29, the outer sides of the outer ridges have a generally quarter circular profile in cross-section (figure 4).

Regarding claim 30, the ridges 3 have a generally quarter circular profile in cross-section at each end (figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 14-17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Archdale (GB 2,488,998) in view of Gotsis et al. (U.S. 2012/0031918).  
Regarding claim 3, Archdale discloses the claimed invention except for the pan having longitudinal side walls and transverse side walls, instead the pan of Archdale is circular with a circumferential side wall.  Gotsis et al. teaches that it is known to construct a pan with a square shape such that the pan has longitudinal side walls and transverse side walls (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pan of Archdale with the square shape taught by Gotsis et al., such that the pan has longitudinal side walls and transverse side walls, in order to provide an alternative shape that may be stored more effectively in a manner that saves space, and since there is no evidence that this particular configuration is significant, in addition the prior art round shape would perform equally well.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 4, the interior walls of the longitudinal side walls (of modified invention) are profiled so as to, in combination with adjacent ridges, form channels having a generally semi-circular profile in cross-section (taught by Archdale; figure 4).

Regarding claim 5, the ends of the ridges and the interior walls of the transverse side walls (of modified invention) are profiled so as to form partial transverse channels having a generally semi-circular profile in cross-section (taught by Archdale; figure 5).

Regarding claim 14, Archdale teaches a cooking pan 10 comprising a base 1A, a side wall 1B surrounding and extending upwardly from the base, and a plurality of ridges 3 extending along the pan and defining longitudinal channels (figure 1).
In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 15, the longitudinal channels and the transverse channels have the same profile in the modified invention (as shown in figure 4 of Archdale the channel that extends about the periphery, which would be a square periphery in the modified invention, has a constant profile formed by the outer wall 1B) .

Regarding claim 16, the longitudinal channels and the transverse channels have a generally semi-circular profile (figure 4).

Regarding claim 17, the channels have a diameter of between 18 to 50mm, as disclosed on page 6 lines 25-29.



Regarding claim 22, the compound profile is formed by 2 circular sections of different diameters (the diameter at spouts 12 is different than at the other portions of the channels).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the channels of the cooking vessel.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736